Exhibit 10.2

 

STANDSTILL AGREEMENT

 

This Standstill Agreement (this “Agreement”) is entered into as of August 8,
2019 (the “Effective Date”) by and between Iliad Research and Trading, L.P., a
Utah limited partnership (“Lender”), and Inpixon, a Nevada corporation
(“Borrower”). Capitalized terms used in this Agreement without definition shall
have the meanings given to them in the Note (defined below).

 

A.  Borrower previously sold and issued to Lender that certain Promissory Note
dated December 21, 2018 in the original principal amount of $1,895,000.00 (the
“Note”) pursuant to that certain Note Purchase Agreement dated December 21, 2018
by and between Lender and Borrower, as amended by that certain Global Amendment
dated February 8, 2019 by and between Lender and Borrower (as so amended, the
“Purchase Agreement,” and together with the Note and all other documents entered
into in conjunction therewith, the “Transaction Documents”).

 

B.  Borrower has requested and Lender has agreed, subject to the terms,
conditions and understandings expressed in this Agreement, to refrain and
forbear temporarily from making redemptions under the Note.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.  Recitals and Definitions. Each of the parties hereto acknowledges and agrees
that the recitals set forth above in this Agreement are true and accurate, are
contractual in nature, and are hereby incorporated into and made a part of this
Agreement.

 

2.  Standstill. Subject to the terms, conditions and understandings contained in
this Agreement, for a period beginning as of the Effective Date and ending on
the date that is ninety (90) days from the Effective Date (the “Standstill
Period”), Lender shall not be entitled to redeem all or any portion of the Note
(the “Standstill”).

 

3.  Standstill Fee. As a material inducement and partial consideration for
Lender’s agreement to enter into this Agreement, each of Borrower and Lender
acknowledges and agrees that the outstanding balance of the Note shall be
increased by $206,149.23 (the “Standstill Fee”) as of the date hereof. Following
the application of the Standstill Fee, each of Borrower and Lender acknowledges
and agrees that the outstanding balance of the Note is $2,268,214.18 as of the
date hereof.

 

4.  Ratification of the Note. The Note shall be and remains in full force and
effect in accordance with its terms, and is hereby ratified and confirmed in all
respects. Borrower acknowledges that it is unconditionally obligated to pay the
remaining balance of the Note and represents that such obligation is not subject
to any defenses, rights of offset or counterclaims. No forbearance or waiver
other than as expressly set forth herein may be implied by this Agreement.
Except as expressly set forth herein, the execution, delivery, and performance
of this Agreement shall not operate as a waiver of, or as an amendment to, any
right, power or remedy of Lender under the Note or the Transaction Documents, as
in effect prior to the date hereof.

 



 

 

 

5.  Failure to Comply. Unless otherwise agreed to by Borrower and Lender,
Borrower understands that the Standstill shall terminate immediately upon the
earliest occurrence of (a) any breach of this Agreement, or (b) any Event of
Default after the date hereof (or any Event of Default that occurred prior to
the date hereof), and that in any such case, Lender may seek all recourse
available to it under the terms of the Note, this Agreement, any other
Transaction Document, or applicable law. Upon the termination of this Agreement
or the expiration of the Standstill Period, among other rights, Lender shall
have the right to redeem all or any portion of the outstanding balance in
accordance with the terms of the Note. For the avoidance of doubt, the
termination of the Standstill pursuant to this Section shall not terminate,
limit or modify any other provision of this Agreement (including without
limitation the application of the Standstill Fee).

 

6.  Representations, Warranties and Agreements. In order to induce Lender to
enter into this Agreement, Borrower, for itself, and for its affiliates,
successors and assigns, hereby acknowledges, represents, warrants and agrees as
follows:

 

(a)  Borrower has full power and authority to enter into this Agreement and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Agreement or the performance of
any of the obligations of Borrower hereunder.

 

(b)  Any Event of Default which may have occurred under the Note has not been,
is not hereby, and shall not be deemed to be waived by Lender, expressly,
impliedly, through course of conduct or otherwise except upon full satisfaction
of Borrower’s obligations under this Agreement. The agreement of Lender to
refrain and forbear from exercising any rights and remedies by reason of any
existing default or any future default shall not constitute a waiver of, consent
to, or condoning of, any other existing or future default.

 

(c)  All understandings, representations, warranties and recitals contained or
expressed in this Agreement are true, accurate, complete, and correct in all
respects; and no such understanding, representation, warranty, or recital fails
or omits to state or otherwise disclose any material fact or information
necessary to prevent such understanding, representation, warranty, or recital
from being misleading. Borrower acknowledges and agrees that Lender has been
induced in part to enter into this Agreement based upon Lender’s justifiable
reliance on the truth, accuracy, and completeness of all understandings,
representations, warranties, and recitals contained in this Agreement. There is
no fact known to Borrower or which should be known to Borrower which Borrower
has not disclosed to Lender on or prior to the date hereof which would or could
materially and adversely affect the understandings of Lender expressed in this
Agreement or any representation, warranty, or recital contained in this
Agreement.

 

(d)  Except as expressly set forth in this Agreement, Borrower acknowledges and
agrees that neither the execution and delivery of this Agreement nor any of the
terms, provisions, covenants, or agreements contained in this Agreement shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Borrower under the terms of the Note or any of the
other Transaction Documents. 

 



2

 

 

(e)  Borrower has no defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action of any
kind or nature whatsoever against Lender, directly or indirectly, arising out
of, based upon, or in any manner connected with, the transactions contemplated
hereby, whether known or unknown, which occurred, existed, was taken, permitted,
or begun prior to the execution of this Agreement and occurred, existed, was
taken, permitted or begun in accordance with, pursuant to, or by virtue of any
of the terms or conditions of the Transaction Documents. To the extent any such
defenses, affirmative or otherwise, rights of setoff, rights of recoupment,
claims, counterclaims, actions or causes of action exist or existed, such
defenses, rights, claims, counterclaims, actions and causes of action are hereby
waived, discharged and released. Borrower hereby acknowledges and agrees that
the execution of this Agreement by Lender shall not constitute an acknowledgment
of or admission by Lender of the existence of any claims or of liability for any
matter or precedent upon which any claim or liability may be asserted.

 

(f)  Borrower hereby acknowledges that it has freely and voluntarily entered
into this Agreement after an adequate opportunity and sufficient period of time
to review, analyze, and discuss (i) all terms and conditions of this Agreement,
(ii) any and all other documents executed and delivered in connection with the
transactions contemplated by this Agreement, and (iii) all factual and legal
matters relevant to this Agreement and/or any and all such other documents, with
counsel freely and independently selected by Borrower (or had the opportunity to
be represented by counsel). Borrower further acknowledges and agrees that it has
actively and with full understanding participated in the negotiation of this
Agreement and all other documents executed and delivered in connection with this
Agreement after consultation and review with its counsel (or had the opportunity
to be represented by counsel), that all of the terms and conditions of this
Agreement and the other documents executed and delivered in connection with this
Agreement have been negotiated at arm’s-length, and that this Agreement and all
such other documents have been negotiated, prepared, and executed without fraud,
duress, undue influence, or coercion of any kind or nature whatsoever having
been exerted by or imposed upon any party by any other party. No provision of
this Agreement or such other documents shall be construed against or interpreted
to the disadvantage of any party by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured,
dictated, or drafted such provision.

 

(g)  Except as disclosed in Borrower’s filings with the U.S. Securities and
Exchange Commission, there are no proceedings or investigations pending or
threatened before any court or arbitrator or before or by, any governmental,
administrative, or judicial authority or agency, or arbitrator, against
Borrower.

 

(h)  There is no statute, regulation, rule, order or judgment and no provision
of any mortgage, indenture, contract or other agreement binding on Borrower,
which would prohibit or cause a default under or in any way prevent the
execution, delivery, performance, compliance or observance of any of the terms
and conditions of this Agreement and/or any of the other documents executed and
delivered in connection with this Agreement.

 

(i)  Borrower is solvent as of the date of this Agreement, and none of the terms
or provisions of this Agreement shall have the effect of rendering Borrower
insolvent. The terms and provisions of this Agreement and all other instruments
and agreements entered into in connection herewith are being given for full and
fair consideration and exchange of value.

 



3

 

 

(j)  To the best of its belief, after diligent inquiry, Borrower represents and
warrants that, as of the date hereof, no Event of Default under the Note (nor
any breach by Borrower under any of the other Transaction Documents) exists.

 

8.  Certain Acknowledgments. Each of the parties acknowledges and agrees that no
property or cash consideration of any kind whatsoever has been or shall be given
by Lender to Borrower in connection with the Standstill or any other amendment
to the Note granted herein.

 

9.  Arbitration. Each party agrees that any dispute arising out of or relating
to this Agreement shall be subject to the Arbitration Provisions (as defined in
the Purchase Agreement).

 

10.  Governing Law; Venue. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Utah without regard to the
principles of conflict of laws. Each party agrees that the proper venue for any
dispute arising out of or relating to this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement. BORROWER HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

11.  Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or other electronic transmission (including email) shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile transmission or other electronic transmission
(including email) shall be deemed to be their original signatures for all
purposes.

 

12.  Attorneys’ Fees. In the event of any arbitration or action at law or in
equity to enforce or interpret the terms of this Agreement, the parties agree
that the party who is awarded the most money shall be deemed the prevailing
party for all purposes and shall therefore be entitled to an additional award of
the full amount of the attorneys’ fees and expenses  paid by such prevailing
party in connection with the arbitration, litigation and/or dispute without
reduction or apportionment based upon the individual claims or defenses giving
rise to the fees and expenses. Nothing herein shall restrict or impair an
arbitrator’s or a court’s power to award fees and expenses for frivolous or bad
faith pleading.

 

13.  Severability. If any part of this Agreement is construed to be in violation
of any law, such part shall be modified to achieve the objective of the parties
to the fullest extent permitted and the balance of this Agreement shall remain
in full force and effect.

 

14.  Entire Agreement. This Agreement, together with the Transaction Documents,
and all other documents referred to herein, supersedes all other prior oral or
written agreements between Borrower, Lender, its affiliates and persons acting
on its behalf with respect to the matters discussed herein, and this Agreement
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither Lender nor Borrower makes any
representation, warranty, covenant or undertaking with respect to such matters.

 



4

 

 

15.  No Reliance. Borrower acknowledges and agrees that neither Lender nor any
of its officers, directors, members, managers, representatives or agents has
made any representations or warranties to Borrower or any of its agents,
representatives, officers, directors, stockholders, or employees except as
expressly set forth in this Agreement and the Transaction Documents and, in
making its decision to enter into the transactions contemplated by this
Agreement and the Transaction Documents, Borrower is not relying on any
representation, warranty, covenant or promise of Lender or its officers,
directors, members, managers, agents or representatives other than as set forth
in this Agreement and in the Transaction Documents.

 

16.  Amendments. This Agreement may be amended, modified, or supplemented only
by written agreement of the parties. No provision of this Agreement may be
waived except in writing signed by the party against whom such waiver is sought
to be enforced.

 

17.  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. This
Agreement or any of the severable rights and obligations inuring to the benefit
of or to be performed by Lender hereunder may be assigned by Lender to a third
party, including its financing sources, in whole or in part. Borrower may not
assign this Agreement or any of its obligations herein without the prior written
consent of Lender.

 

18.  Continuing Enforceability; Conflict Between Documents. Except as otherwise
modified by this Agreement, the Note and each of the other Transaction Documents
shall remain in full force and effect, enforceable in accordance with all of its
original terms and provisions. This Agreement shall not be effective or binding
unless and until it is fully executed and delivered by Lender and Borrower. If
there is any conflict between the terms of this Agreement, on the one hand, and
the Note or any other Transaction Document, on the other hand, the terms of this
Agreement shall prevail.

 

19.  Time is of Essence. Time is of the essence with respect to each and every
provision of this Agreement.

 

20.  Notices. Unless otherwise specifically provided for herein, all notices,
demands or requests required or permitted under this Agreement to be given to
Borrower or Lender shall be given as set forth in the “Notices” section of the
Purchase Agreement.

 

21.  Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

[Remainder of page intentionally left blank]

 



5

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 



  BORROWER:           INPIXON           By: /s/ Nadir Ali     Name: Nadir Ali  
Title: CEO

 

  LENDER:             ILIAD RESEARCH AND TRADING, L.P.             By: Iliad
Management, LLC, its General Partner               By: Fife Trading, Inc., its
Manager                 By: /s/ John M. Fife       John M. Fife, President



 



[Signature Page to Standstill Agreement]

 

 

 

6



 

 

